Citation Nr: 0000686	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  98-04 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a shrapnel wound of the back and right hip.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from July 1959 to March 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Board notes that changes to the regulations for 
evaluating muscle injuries were effective in July 1997 and 
after being reviewed and compared with the previous criteria 
are found to offer no substantive benefit. 62 Fed. Reg. 30235 
(June 3, 1997).  The revised regulations, as finally issued, 
were consistent with VA's intention, as expressed in the 
published proposal to amend, to condense and clarify the 
regulations rather than substantively amend them.  See, 62 
Fed. Reg. 30235 (June 3, 1997) and 58 Fed. Reg. 33235 (June 
16, 1993).  Therefore, viewed together, the newly published 
criteria offer no substantive revision and are seen as no 
more or less favorable to the appellant than the rating 
provisions previously in effect.  Bernard v. Brown, 4 Vet. 
App. 384 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 311 
(1991).  In any event a substantive change to a regulation 
could not be applied earlier than its effective date and this 
claim is being remanded for additional evidentiary 
development.  

The Board notes that the rating schedule criteria for 
evaluating psychiatric disorder also changed.  Those changes 
were made effective on November 7, 1996.  These amended 
regulations as to the psychiatric disorder will be discussed 
in the remand portion of this decision.  



REMAND

Factual Background

A review of the record reflects that service connection for a 
residual gunshot wound (GSW) of the back and hip was 
established upon rating decision in September 1968 and a 20 
percent evaluation was assigned.  This grant was based on 
service medical records (SMRs) which reflected that the 
veteran was treated for a shell fragment wound (SFW) of the 
right hip and iliac region in 1966.  

VA records from 1987 showed no obvious abnormality to the 
lumbosacral spine and pelvis and the 20 percent rating was 
reduced to a 10 percent evacuation upon rating decision in 
December 1987.  In a September 1990 rating decision, service 
connection for PTSD was denied.  The 10 percent service-
connected residuals of a GSW was again confirmed and 
continued.  

An April 1991 rating decision granted service connection for 
PTSD based on 1990 VA psychiatric examination findings which 
were consistent with marked PTSD and social and industrial 
impairment.  A 30 percent rating was assigned.  The 10 
percent rating in effect for the GSW of the back and hip was 
confirmed.  

Subsequent dated records include a VA examination report from 
February 1993 which reflects that the veteran continued to 
show ongoing symptoms of PTSD.  The RO determined, however, 
that the 30 percent evaluation was adequate and continued 
that rating upon rating decision in July 1993.  

This appeal ensued following a May 1996 rating action in 
which it was determined that the 30 percent evaluation for 
PTSD should be increased to 50 percent.  Additionally, it was 
determined that the 20 percent evaluation for residuals of a 
GSW of the back and hip should be restored.  The veteran 
expressed disagreement with the RO's decision.  

Subsequently dated records through 1997 reflect continued 
treatment for both service-connected disorders.  These 
records also include a VA general medical examination from 
June 1997.  At that time, the veteran was noted to walk 
somewhat slowly.  He was able, however, to walk on both heels 
and stand on each leg independently.  Deep tendon reflexes 
were 2+ and brisk at the patella and 1+ and brisk at the 
Achilles bilaterally.  Straight leg raising was positive at 
45 degrees on the right with complaints of pain in the mid 
back and at 75 degrees with complaints of pain in the mid 
back and behind the left hip on the left leg.  However, in 
the sitting position with both legs extended out at 90 
degrees, there was no evidence of discomfort.  Range of 
motion was somewhat difficult to elicit.  Initially, the 
veteran could only bend approximately 50 degrees forward.  
However, after repeated attempts and some loosening up, he 
was able to get as far as 80 degrees.  Extension backwards 
was initially 15 degrees, but with additional effort and some 
loosening up, he was ultimately able to get to 25 degrees.  
Lateral flexion was ultimately to 35 degrees bilaterally.  
Rotation was to 35 degrees bilaterally.  Examination of the 
hips showed that he had basically normal range of motion.  
The examiner noted that the veteran did have some complaints 
of back pain during these movements, particularly on the 
left.  The diagnosis was history of SFWs to the lower back 
with the examiner feeling that it played no significant role 
in the veteran's range of motion or back discomfort.  The 
examiner noted that he examined the veteran the year before 
and that the veteran's back was initially normal at that 
time.  X-rays of the pelvis were interpreted as showing 
minimal degenerative disease in both hips and spine.  X-rays 
of the lumbar spine showed minimal intervertebral disc space 
narrowing at L5-S1 with mild facet disease.  There were 
lesser changes at other levels.  

Upon VA psychiatric examination in June 1997, the examiner 
noted that while intact and cooperative, the appellant was 
rather curt and somewhat irritable during the examination.  
His mood was depressed, and his affect was restricted in full 
range and intensity, but appropriate to ideation.  
Associations were tight, and there were no hallucinations or 
delusions.  The veteran was oriented in all three spheres.  
The final impressions were PTSD, major depressive disorder, 
and panic disorder.  His current Global Assessment of 
Functioning (GAF) Scale score was 45.  

Added to the record in early 1999, was a VA October 1998 
computerized tomography (CT) scan of the lumbar spine which 
was interpreted as showing: L3-4 - mildly bulging annulus, 
facet disease, no significant encroachment on the thecal sac 
or neural foramina; L4-5 - developmentally small canal, facet 
disease, intervertebral disc bulges asymmetrically toward the 
left encroaching on the thecal sac and emerging L5 nerve 
roots, spinal stenosis; L5-S1 - minimally bulging disc, 
developmentally small canal, mild facet disease, no 
significant encroachment on nerve roots or thecal sac.  

Remand

The Board finds that a remand is warranted for additional VA 
psychiatric and orthopedic examinations of the veteran in 
order to determine the exact nature, extent, correct 
diagnosis, and etiology of any current psychiatric and 
orthopedic found present.  The veteran's claims of 
entitlement to increased ratings for service-connected 
residuals of a GSW of the back and right hips and PTSD are 
well grounded in that they are no inherently implausible.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  VA 
therefore has a duty to assist him in developing the facts 
pertinent to his claims.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.159 (1999); Id. and Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  New examinations are therefore necessary to 
address the veteran's claims of entitlement to increased 
ratings.  



Based on the foregoing, the case is Remanded to the RO for 
the following actions:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records of treatment pertinent 
to his claims that are not already of 
record.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of these 
treatment records identified by the 
veteran.  

2. The RO should schedule the veteran for 
a special VA examination by a 
psychiatrist to determine the nature and 
extent of his PTSD. The veteran should be 
asked to provide information concerning 
his recent social and work experience. 
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail. The examiner should report a 
multi-axial diagnosis, identifying all 
current psychiatric disorders, and offer 
an opinion of the extent to which the 
veteran's service-connected psychiatric 
disorder in and of itself results in 
social and occupational impairment. 

A complete rationale for any opinion 
expressed must be provided. The examiner 
should indicate the veteran's overall 
psychological, social, and occupational 
functioning using the Global Assessment 
of Functioning scale provided in the 
Diagnostic and Statistical Manual of 
Mental Disorders.  The claims file, 
including a copy of this REMAND, should 
be made available to the examiner before 
the examination, for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.   

3.  The RO should further arrange for 
special VA orthopedic examinations of the 
veteran in order to determine the current 
nature, extent, etiology and correct 
diagnosis of all residuals of a shrapnel 
wound of the back and right hip. All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in detail.  
The examiner should identify the limitation 
of activity imposed by the disabling 
condition, viewed in relation to the medical 
history, considered from the point of view 
of the veteran working or seeking work, with 
a full description of the effects of 
disability upon his ordinary activity.  An 
opinion should be provided regarding whether 
pain significantly limits functional ability 
during flare-ups or with extended use. 
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran. The examiner also 
should indicate whether the affected joints 
exhibit weakened movement, excess, 
fatigability, or incoordination. Lathan v. 
Brown, 7 Vet. App. 359 (1995); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested reports of examination do 
not affirmatively reflect that the 
examiners reviewed the veteran's claims 
folder, or if they do not include all 
indicated studies, test reports, and 
complete copies of all special studies or 
opinions requested, appropriate 
corrective action should be implemented 
prior to returning the case to the Board.  
Return of this case to the Board without 
full compliance with the requirements of 
this Remand will result in another remand 
and additional delay.

5.  The RO should then readjudicate the 
issue of entitlement to a rating in 
excess of 50 percent for PTSD.  This 
should include applying the most 
favorable Diagnostic Code (DC), whether 
it be 38 C.F.R. § 4.132, including DC 
9411 (1996) or 38 C.F.R. § 4.130 DC 9411 
(1999).  Additionally, the RO should 
readjudicate the issue of entitlement to 
a rating in excess of 20 percent for 
residuals of a GSW of the back and right 
hip.  The RO should further review the 
veteran's claims under the provisions of 
38 C.F.R. § 3.321(b)(1) (1999), in light 
of the additional evidence obtained.  

If the benefits currently sought on appeal are not granted to 
the appellant's satisfaction, or if a timely Notice of 
Disagreement is received with respect to any other matter, 
the RO should issue a Supplemental Statement of the Case, 
including all applicable law and regulations, and the 
appellant and his representative should be provided an 
opportunity to respond. The appellant should be advised of 
the requirements to initiate and perfect an appeal on any 
issue addressed in the Supplemental Statement of the Case 
which is not currently on appeal. The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order. The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of this 
claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




